UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (96.5%) (a) Shares Value Auto components (1.2%) Apollo Tyres, Ltd. (India) 28,413 $111,092 Automobiles (2.6%) Tata Motors, Ltd. (India) 16,142 151,940 UMW Holdings Bhd (Malaysia) 27,800 83,330 Banks (18.5%) Axis Bank, Ltd. (India) 12,506 118,527 Bank Negara Indonesia Persero Tbk PT (Indonesia) 122,500 60,440 Bank of China, Ltd. (China) 231,000 128,856 BOC Hong Kong Holdings, Ltd. (Hong Kong) 39,000 136,372 China Construction Bank Corp. (China) 308,000 246,689 CTBC Financial Holding Co., Ltd. (Taiwan) 317,993 201,772 DBS Group Holdings, Ltd. (Singapore) 5,000 72,825 Federal Bank, Ltd. (India) 48,523 110,949 Industrial & Commercial Bank of China, Ltd. (China) 212,000 151,950 King's Town Bank Co., Ltd. (Taiwan) 121,000 127,959 Philippine National Bank (Philippines) (NON) 52,242 99,401 United Overseas Bank, Ltd. (Singapore) 14,000 239,263 Biotechnology (1.3%) China Biologic Products, Inc. (China) (NON) 1,798 122,516 Capital markets (—%) BGP Holdings PLC (Malta) (F) 132,965 150 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 — Chemicals (1.0%) UPL, Ltd. (India) 14,884 88,300 Construction and engineering (4.8%) China Railway Group, Ltd. (China) 109,000 79,697 China Singyes Solar Technologies Holdings, Ltd. (China) 49,000 68,329 China WindPower Group, Ltd. (China) (NON) 1,260,000 77,844 IRB Infrastructure Developers, Ltd. (India) 39,895 172,750 Surya Semesta Internusa Tbk PT (Indonesia) 430,900 37,202 Consumer finance (0.7%) Shriram Transport Finance Co., Ltd. (India) 3,528 65,014 Distributors (0.4%) Jardine Cycle & Carriage, Ltd. (Singapore) 1,000 31,146 Diversified financial services (1.1%) Chailease Holding Co., Ltd. (Taiwan) 43,400 102,443 Diversified telecommunication services (2.2%) PCCW, Ltd. (Hong Kong) 185,564 123,163 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 343,100 76,344 Electric utilities (2.0%) Korea Electric Power Corp. (South Korea) 1,627 63,497 Tenaga Nasional Bhd (Malaysia) 30,300 120,744 Electronic equipment, instruments, and components (0.8%) Hollysys Automation Technologies, Ltd. (China) (NON) 2,753 69,348 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 102,240 96,701 Ezra Holdings, Ltd. (Singapore) 113,360 44,626 Health-care providers and services (1.8%) CHC Healthcare Group (Taiwan) 37,000 73,526 China Pioneer Pharma Holdings, Ltd. (China) 120,000 88,943 Hotels, restaurants, and leisure (1.4%) Homeinns Hotel Group ADR (China) (NON) 2,833 70,570 Minor International PCL (Thailand) 51,800 57,371 Household durables (3.3%) Coway Co., Ltd. (South Korea) 596 47,674 Haier Electronics Group Co., Ltd. (China) 24,000 64,400 Skyworth Digital Holdings, Ltd. (China) 186,000 104,656 Techtronic Industries Co., Ltd. (Hong Kong) 26,500 86,654 Household products (0.7%) LG Household & Health Care, Ltd. (South Korea) 104 65,428 Independent power and renewable electricity producers (2.2%) China Resources Power Holdings Co., Ltd. (China) 52,000 144,610 Huadian Fuxin Energy Corp, Ltd. (China) 124,000 58,283 Industrial conglomerates (1.2%) JG Summit Holdings, Inc. (Philippines) 47,920 71,171 Keppel Corp., Ltd. (Singapore) 6,400 41,084 Insurance (3.7%) AIA Group, Ltd. (Hong Kong) 48,000 277,770 Samsung Life Insurance Co., Ltd. (South Korea) 602 61,644 Internet and catalog retail (0.9%) Ctrip.com International, Ltd. ADR (China) (NON) 1,534 72,949 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 12,160 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (5.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 824 73,402 Baidu, Inc. ADR (China) (NON) 755 164,530 Tencent Holdings, Ltd. (China) 18,000 303,864 IT Services (4.1%) HCL Technologies, Ltd. (India) 7,595 219,470 Infosys, Ltd. (India) 4,524 155,426 Life sciences tools and services (1.2%) WuXi PharmaTech Cayman, Inc. ADR (China) (NON) 2,830 113,483 Media (0.6%) Television Broadcasts, Ltd. (Hong Kong) 9,300 57,703 Metals and mining (0.9%) Hindustan Zinc, Ltd. (India) 27,806 78,648 Pharmaceuticals (0.7%) Glenmark Pharmaceuticals, Ltd. (India) 5,733 66,446 Real estate management and development (5.6%) Bumi Serpong Damai Tbk PT (Indonesia) 542,800 86,154 China Overseas Land & Investment, Ltd. (China) 26,000 74,832 China Resources Land, Ltd. (China) 22,000 55,846 Kawasan Industri Jababeka Tbk PT (Indonesia) 4,171,000 99,380 Kerry Properties, Ltd. (Hong Kong) 14,000 49,480 KWG Property Holding, Ltd. (China) 84,000 53,637 Supalai PCL (Thailand) 122,800 91,547 Semiconductors and semiconductor equipment (9.3%) Advanced Semiconductor Engineering, Inc. (Taiwan) 114,000 143,542 Lextar Electronics Corp. (Taiwan) 52,000 49,855 Powertech Technology, Inc. (Taiwan) 54,000 90,035 SK Hynix, Inc. (South Korea) (NON) 3,103 133,796 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 97,000 430,715 Software (0.5%) Golfzon Co., Ltd. (South Korea) 2,102 47,797 Specialty retail (0.9%) China ZhengTong Auto Services Holdings, Ltd. (China) 168,000 83,916 Technology hardware, storage, and peripherals (6.9%) Catcher Technology Co., Ltd. (Taiwan) 11,000 96,241 Samsung Electronics Co., Ltd. (South Korea) 430 531,488 Transportation infrastructure (0.6%) Adani Ports & Special Economic Zone, Ltd. (India) 10,657 58,599 Water utilities (1.3%) Sound Global, Ltd. (China) (NON) 119,000 120,568 Wireless telecommunication services (4.6%) Bharti Infratel, Ltd. (India) 11,992 70,057 China Mobile, Ltd. (China) 27,000 353,700 Total common stocks (cost $8,058,568) INVESTMENT COMPANIES (2.4%) (a) Shares Value ChinaAMC CSI 300 Index ETF (China) 16,800 $91,137 Market Vectors Vietnam ETF (Vietnam) 7,150 130,774 Total investment companies (cost $229,079) SHORT-TERM INVESTMENTS (2.0%) (a) Shares Value Putnam Short Term Investment Fund 0.10% (AFF) 187,314 $187,314 Total short-term investments (cost $187,314) TOTAL INVESTMENTS Total investments (cost $8,474,961) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through January 1, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,154,242. (b) The aggregate identified cost on a tax basis is $8,488,311, resulting in gross unrealized appreciation and depreciation of $1,091,147 and $336,001, respectively, or net unrealized appreciation of $755,146. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $12,163, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $574,779 $3,649,014 $4,036,479 $177 $187,314 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $4 to cover the settlement of certain securities. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 32.9% India 15.9 Taiwan 14.2 South Korea 10.3 Hong Kong 7.9 Singapore 5.7 Indonesia 3.9 Malaysia 2.2 United States 2.0 Philippines 1.9 Thailand 1.6 Vietnam 1.4 Other 0.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $200,890 $822,511 $12,163 Consumer staples — 65,428 — Energy — 141,327 — Financials 91,547 2,621,203 150 Health care 235,999 228,915 — Industrials — 606,676 — Information technology 307,280 2,202,229 — Materials — 166,948 — Telecommunication services — 623,264 — Utilities — 507,702 — Total common stocks Investment companies 130,774 91,137 — Short-term investments 187,314 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
